DETAILED ACTION
This Office Action is in response to Applicant’s application 16/897,312 filed on June 10, 2020 in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a distance from an upper surface of the first barrier layer on the retaining wall to a lower surface of the retaining wall is same as a thickness of the light-emitting layer, the color film layer, and the first barrier layer filled on the pixel definition regions’ of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities:  At [0021], the specification recites:
[0021] Refer to FIG. 1, FIG. 1. is a schematic sectional diagram of a display panel provided by the present disclosure. The display panel 10 comprises an array substrate 100, a light-emitting layer 200, a first barrier layer 300, a color film layer 500, a planarization layer 600, and a second barrier layer 700.  
Subsequent discussion has the color filter layer referenced as 400 at [0026], the planarization layer as 500 at [0026] and the second barrier as 600 at [0027]. Applicant is encouraged to read and/or proof read the specification.  Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2021/0126055 (Lee).
Regarding claim 1, and referring to annotated Figures 4 and 5, Lee discloses a 
    PNG
    media_image1.png
    648
    704
    media_image1.png
    Greyscale
display panel, comprising: 

    PNG
    media_image2.png
    633
    669
    media_image2.png
    Greyscale
an array substrate, 100 [0070], comprising a pixel definition layer, 180 [0088], wherein the pixel definition layer comprises a plurality of pixel definition regions, as annotated, and a retaining wall, as annotated, disposed between the pixel definition regions, as shown, and the pixel definition regions comprise a plurality of red sub-regions, e.g. P1 [0118], a plurality of 
a light-emitting layer, 220 [0136], disposed in the plurality of pixel definition regions, as shown, and comprising a plurality of light-emitting portions, as annotated, wherein each of the light-emitting portions is disposed on one of the pixel definition regions, as shown, and each of the light-emitting portions comprises a first electrode, 210 [0088], a light-emitting unit, 220 [0090], and a second electrode, 230 [0088], which are disposed in a stack, as shown; 
a first barrier layer, 240 [0124], covering the array substrate, as shown, and the light-emitting layer, as shown, and comprising a plurality of grooves, as annotated and shown, wherein each of the grooves is located on one of the pixel definition regions, as shown; 
a color film layer, 310 [0131], disposed in the grooves, as shown, and comprising a plurality of red color film portions, as annotated, a plurality of green color film portions, as annotated, and a plurality of blue color film portions, as annotated, wherein one of the red color film portions, one of the green color film portions, and one of the blue color film portions are correspondingly disposed on each of the light-emitting portions, as shown; 
a planarization layer, 420 [0124], covering the first barrier layer, as shown, and the color film layer, as shown; and 
a second barrier layer, 430 [0124], disposed on the planarization layer, as shown.   
Regarding claim 2 which depends upon claim 1, Lee teaches the light-emitting 
Regarding claim 3 which depends upon claim 2, Lee suggests the red quantum dots are uniformly distributed in the red color film portions, and the green quantum dots are uniformly distributed in the green color film portions.   Alternatively, Examiner takes the position there is a recognized problem in the art, the luminous efficiency of quantum dot dispersions and that there are a finite number of ways to disperse the quantum dots, i.e. random (uniform) or non-random (non-uniform).  Further and artisan could have tried each of these configurations with a reasonable chance of improving the efficiency of the device.  Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to try the configuration of the device of claim 2 wherein the red quantum dots are uniformly distributed in the red color film portions, and the green quantum dots are uniformly distributed in the green color film portions.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 6 and referring to the discussion above, Lee discloses at annotated Figures 4 and 5 a manufacturing method of a display panel, comprising: 
providing an array substrate, 100 [0070], wherein the array substrate comprises a pixel definition layer, 180 [0088], the pixel definition layer comprises a plurality of pixel definition regions, as annotated, and a retaining wall, as annotated, disposed between the pixel definition regions, as shown, and the pixel definition regions comprise a plurality of red sub-regions, e.g. P1 [0118], a 
disposing a light-emitting layer, 220 [0136], in the plurality of pixel definition regions of the array substrate, as shown, wherein the light-emitting layer comprises a plurality of light-emitting portions, as annotated, each of the light-emitting portions is disposed on one of the pixel definition regions, as shown, and each of the light-emitting portions comprises a first electrode, 210 [0088], a light-emitting unit, 220 as annotated, and a second electrode, 230 [0088], which are disposed in a stack, as shown; 
covering a first barrier layer, 240 [0121], on the light-emitting layer, as shown, the retaining wall, as shown, and the array substrate, as shown, wherein the first barrier layer comprises a plurality of grooves, as annotated, and each of the grooves is located on one of the pixel definition regions, as shown; 
disposing a color film layer, 310 [0131], in the grooves, as shown, wherein the color film layer comprises a plurality of red color film portions, as annotated, a plurality of green color film portions, as annotated, and a plurality of blue color film portions, as annotated, and one of the red color film portions, one of the green color film portions, and one of the blue color film portions are correspondingly disposed on each of the light-emitting portions, as shown; 
covering a planarization layer, 420 [0124], on the first barrier layer, as shown, and the color film layer, as shown; and 
covering a second barrier layer, 430 [0124], on the planarization layer, as shown.
claim 7 which depends upon claim 6, Lee teaches the light-emitting unit emits a blue light, [0136], the red color film portions comprise red quantum dots, [0135], the red quantum dots are excited by the blue light to produce a red light, [0104], the green color film portions comprise green quantum dots, [0135], the green quantum dot are excited by the blue light to produce a green light.
Regarding claim 8 which depends upon claim 7, Lee suggests the red quantum dots are uniformly distributed in the red color film portions, and the green quantum dots are uniformly distributed in the green color film portions.   Alternatively, Examiner takes the position there is a recognized problem in the art, the luminous efficiency of quantum dot dispersions and that there are a finite number of ways to disperse the quantum dots, i.e. random (uniform) or non-random (non-uniform).  Further and artisan could have tried each of these configurations with a reasonable chance of improving the efficiency of the device.  Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to try the configuration of the method of claim 7 wherein the red quantum dots are uniformly distributed in the red color film portions, and the green quantum dots are uniformly distributed in the green color film portions.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4 the prior art does not teach the device of claim 2, wherein the red quantum dots are located at a bottom of the red color film portions, and the green quantum dots are located at a bottom of the green color film portions.   
Regarding claim 5 the prior art does not teach the device of claim 1, wherein a distance from an upper surface of the first barrier layer on the retaining wall to a lower surface of the retaining wall is same as a thickness of the light-emitting layer, the color film layer, and the first barrier layer filled on the pixel definition regions.   
Regarding claim 9 the prior art does not teach the method of claim 7, wherein the red quantum dots are located at a bottom of the red color film portions, and the green quantum dots are located at a bottom of the green color film portions.   
Regarding claim 10 the prior art does not teach the method of claim 6, wherein a distance from an upper surface of the first barrier layer on the retaining wall to a lower surface of the retaining wall is same as a thickness of the light-emitting layer, the color film layer, and the first barrier layer filled on the pixel definition regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893